UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1037



KATHY I. RILEY,

                                              Plaintiff - Appellant,

          versus


BEVERAGE   AIR,  a   division  of     Specialty
Equipment Manufacturing Company,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-00-2267-8-24)


Submitted:   June 18, 2002                  Decided:   June 28, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Krause, LAW OFFICES OF STEVEN M. KRAUSE, P.A., Anderson,
South Carolina; Mary C. McCormac, Clemson, South Carolina, for
Appellant.   S. Clay Keim, Jeffrey A. Lehrer, EDWARDS, BALLARD,
BISHOP, CLARK, STURM & KEIM, P.A., Spartanburg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kathy    Riley    appeals   the   district   court’s   order   granting

summary judgment and dismissing her state privacy act and Family

and Medical Leave Act (FMLA) claims. 29 U.S.C.A. §§ 2601-2654 (West

1999).   We have reviewed the district court’s opinion and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. Riley v. Beverage Air, No. CA-00-2267-8-24 (D.S.C.

Nov. 28, 2001).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                       2